United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2593
                                   ___________

Francisco Lozano,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 29, 2010
                                Filed: April 2, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Francisco Lozano appeals the district court’s1 dismissal of his
28 U.S.C. § 2241 petition. Having reviewed the record de novo, see Mitchell v. U.S.
Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we find no basis for
reversal. Accordingly, we grant Lozano’s motion and affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).